Citation Nr: 0617360	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  06-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to January 
1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened a 
claim for service connection for the cause of the veteran's 
death and denied the claim on the merits. 

The appellant is the veteran's surviving spouse. 

The Board denied the claim in April 2004 and denied a 
petition for reconsideration in July 2004. 


FINDING OF FACT

Evidence submitted since the final decision of the Board was 
not previously considered by the RO or the Board but contains 
information that is not material to the reason for denial and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

No new and material evidence has been received to reopen a 
final decision that denied service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005 and a rating 
decision in March 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran died in January 2002.  The appellant contends 
that a contributing cause of death listed on the death 
certificate as "history of asbestosis" should be service-
connected.  In its April 2004 decision, the Board assumed 
that the veteran could have been exposed to asbestos in 
service.  However, the Board denied service connection 
because there was no evidence that asbestos exposure had a 
substantial and material role in causing death or that 
asbestos exposure was etiologically related to prostate 
cancer, the primary cause of death.  The Board also noted 
that there was no evidence linking prostate cancer to 
service. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

In March 2005, the RO reopened the claim and denied it on the 
merits because there was no medical evidence to show that 
asbestos exposure in service caused asbestosis and that the 
disease was a contributing cause of the veteran's death. 

The appellant submitted three documents: a copy of the 
veteran's amended death certificate showing "history of 
asbestosis" as a contributing cause of death; a copy of a 
July 2002 letter from a private urologist stating that he did 
not believe the veteran died of prostate cancer; and a July 
2005 statement from another sailor who had served with the 
veteran stating that they had been exposed to asbestos in the 
boiler rooms of two naval vessels.  The amended death 
certificate and the urologist letter were previously 
considered by the Board.  The sailor's statement is new, but 
only confirms the Board's assumption in the April 2004 
decision that the veteran could have been exposed to asbestos 
in service.  It does not address the medical issue whether 
any asbestos exposure in service caused asbestosis and 
whether that disease had a substantial and material role in 
the cause of the veteran's death. 

The Board considered the statements by the appellant in her 
appeal and by her representatives.  All statements referred 
to medical evidence that had been previously considered by 
the RO and the Board.  Although the appellant stated that the 
veteran had difficulty breathing several weeks prior to his 
death, the determination of the cause of death is requires 
competent medical evidence.   See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).

The weight of the credible evidence demonstrates that no new 
and material evidence has been submitted to show that a 
contributing cause of the veteran's death was a "history of 
asbestosis."  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The petition to reopen a claim for service connection for the 
cause of the veteran's death is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


